DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “an insulating layer between the first electrode and the second electrode, wherein the insulating layer is on a side of the first electrode adjacent to the second electrode” with “a vibrating film between the insulating layer and the first electrode, wherein the vibrating film carrying the first electrode, a cavity is formed between the vibrating film and the insulating layer” (as found in claims 1, 6, and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note: the originally filed drawings show the “insulating layer” on a side of the SECOND electrode adjacent to the first electrode, not on or attached to the first electrode. Should the claims be amended to reflect the insulating layer on or attached to the second electrode, this objection will be overcome.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide support for “an insulating layer between the first electrode and the second electrode, wherein the insulating layer is on a side of the first electrode adjacent to the second electrode” in combination with the “vibrating film between the insulating layer and the first electrode, wherein the vibrating film carrying the first electrode, a cavity is formed between the vibrating film and the insulating layer”. The specification supports the insulating layer being on a side of the second electrode adjacent to the first electrode. And how can there be “a cavity” “formed between the vibrating film and the insulating layer” if the insulating layer is ON the first electrode as indicated? Therefore, the specification fails to provide the proper support for the invention as presently claimed.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: while the specification has a section for “BACKGROUND OF THE INVENTION” but fails to provide a “BRIEF SUMMARY OF THE INVENTION”.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 5, and 7 are objected to because of the following informalities:  
Claim 3 is objected to because the phrase “the target substance is a sulfide, a ketone, an alcohol, or an olefin, the receptor comprises a polymerizable polymer”, while not incorrect, can lead to confusion as to what is actually being claimed. A suggestion for correct is to include the word “and” between the two phrases to appropriately separate them.  
Claim 4 is objected to because the phrase “the target substance is an antigen, the receptor comprises an antibody”, while not incorrect, can lead to confusion as to what is actually being claimed. A suggestion for correct is to include the word “and” between the two phrases to appropriately separate them.  
Claim 5 is objected to because the phrase “the target substance is DNA, the receptor comprises a restriction enzyme”, while not incorrect, can lead to confusion as to what is actually being claimed. A suggestion for correct is to include the word “and” between the two phrases to appropriately separate them.  
Claim 7 is objected to because the phrase “the target substance is a sulfide, a ketone, an alcohol, or an olefin, the receptor comprises a polymerizable polymer”, while not incorrect, can lead to confusion as to what is actually being claimed. A suggestion for correct is to include the word “and” between the two phrases to appropriately separate them.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The originally filed specification fails to teach how the receptor would react with a target substance when the target substance is part of a solid. The specification is clear on how a solid target substance would bind with receptor when the test analyte is a liquid or gas. However, there is no indication how a solid ANALYTE would be processed such that the receptor could be combined with the target substance WITHIN the solid ANALYTE by the structures disclosed in the originally filed specification. The specification merely provides a conclusionary statement in paragraph [0014] that the test analyte can be a solid without any indication how the solid would be/could be processed as desired. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected as being indefinite as the combination of “an insulating layer between the first electrode and the second electrode, wherein the insulating layer is on a side of the first electrode adjacent to the second electrode” with “a vibrating film between the insulating layer and the first electrode, wherein the vibrating film carrying the first electrode, a cavity is formed between the vibrating film and the insulating layer” (as found in claim 1) is physically impossible as it is impossible to have both the “insulating layer” AND the vibrating film being in contact with the first electrode and STILL forming a cavity between them. Claims 2-5 are rejected as they fail to correct the problems of claim 1 from which they depend. 
Claim 2 is rejected as being indefinite. Claim 2 recites that the “test analyte” is a “liquid, gas, or a solid”. Claim 2 is indefinite as it is unclear how a target substance found in a SOLID test analyte can be combined with receptor on the first electrode. 
Claims 6-9 are rejected as being indefinite as the combination of “an insulating layer between the first electrode and the second electrode, wherein the insulating layer is on a side of the first electrode adjacent to the second electrode” with “a vibrating film between the insulating layer and the first electrode, wherein the vibrating film carrying the first electrode, a cavity is formed between the vibrating film and the insulating layer” (as found in claim 1) is physically impossible as it is impossible to have both the “insulating layer” AND the vibrating film being in contact with the first electrode and STILL forming a cavity between them. Claims 7-9 are rejected as they fail to correct the problems of claim 6 from which they depend. 
Claims 10-15 are rejected as being indefinite as the combination of “an insulating layer between the first electrode and the second electrode, wherein the insulating layer is on a side of the first electrode adjacent to the second electrode” with “a vibrating film between the insulating layer and the first electrode, wherein the vibrating film carrying the first electrode, a cavity is formed between the vibrating film and the insulating layer” (as found in claim 1) is physically impossible as it is impossible to have both the “insulating layer” AND the vibrating film being in contact with the first electrode and STILL forming a cavity between them. Claims 11-15 are rejected as they fail to correct the problems of claim 10 from which they depend. 

Allowable Subject Matter
Claims 1 and 3-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khuri-Yakub et al. (US 2002/0083771 A1) discloses a fluidic device with integrated capacitive micromachined ultrasonic transducers.
Khuri-Yakub et al. (US 6,854,338 B2) discloses a fluidic device with integrated capacitive micromachined ultrasonic transducers.
Khuri-Yakub et al. (CA 2 624 664 A1) discloses chemical micromachined microsensors including cMUTs.
ZHAQ et al. (CN 102520147 A) discloses a CMUT for biochemical substance detection of trace and the preparation thereof.
Cable et al. (US 8,424,370 B2) discloses a liquid analysis capacitive micromachined ultrasound transducers.
Cable et al. (US 2014/0364325 A1) discloses an array of sensors functionalized with systematically varying receptor materials.
TAKAHASHI et al. (US 2015/0143911 A1) discloses a physical/chemical sensor and method for measuring specific substances.
Wilkinson et al. (US 9,857,243 B2) discloses a self-correcting chemical sensor.
Wilkinson et al. (US 10,036,730 B2) discloses an array of resonant sensors utilizing porous receptor materials with varying pore sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855